Exhibit 10.1

LOAN AGREEMENT

for a loan in the amount of

$10,000,000

MADE BY AND BETWEEN

VantageSouth Bancshares, Inc.,

3600 Glenwood Avenue, Suite 300,

Raleigh, North Carolina 27612,

as Borrower

AND

NEXBANK SSB,

2515 McKinney Avenue, Suite 1100,

Dallas, Texas 75201,

as Lender

Dated as of July 2, 2014



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made as of July 2, 2014 (the “Effective
Date”), between Borrower (as defined below) and NEXBANK SSB, a Texas savings
bank, (together with its successors and assigns, “Lender”).

W I T N E S S E T H:

RECITALS

WHEREAS, VantageSouth Bancshares, Inc. has applied to Lender for a revolving
loan in the amount of up to $10,000,000 (the “Loan”), and Lender is willing to
make the Loan on the terms and conditions hereinafter set forth;

WHEREAS, as of the Effective Date, Piedmont Community Bank Holdings, Inc., a
Delaware corporation, is the shareholder of 58.4% of the outstanding shares of
common stock of VantageSouth Bancshares, Inc.;

WHEREAS, pursuant to the Merger Agreement (defined below), in accordance with
Delaware General Corporation Law (“DGCL”) and the North Carolina Business
Corporation Act (the “NCBCA”), at the Effective Time (as defined in the Merger
Agreement), VantageSouth Bancshares, Inc. shall merge with and into Yadkin
Financial Corporation (the “Vantage Merger”) and Piedmont Community Bank
Holdings, Inc. shall merge with and into Yadkin Financial Corporation (the
“Piedmont Merger”);

WHEREAS, Yadkin Financial Corporation shall be the surviving corporation in the
Vantage Merger and the Piedmont Merger and shall continue its corporate
existence under the laws of the State of North Carolina;

WHEREAS, as of the Effective Time, the separate corporate existence of
VantageSouth Bancshares, Inc. shall cease;

WHEREAS, immediately following the Effective Time, pursuant to the Merger
Agreement and that certain Subsidiary Plan of Merger, VantageSouth Bank will
merge with and into Yadkin Bank, a wholly owned subsidiary of Yadkin Financial
Corporation (the “Bank Merger”);

WHEREAS, Yadkin Bank shall be the surviving entity in the Bank Merger and shall
continue its corporate existence, and, following the Bank Merger, the separate
corporate existence of VantageSouth Bank shall cease;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

INCORPORATION OF RECITALS AND EXHIBITS

1.1 Incorporation of Recitals.

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

2



--------------------------------------------------------------------------------

1.2 Incorporation of Exhibits.

Exhibit A and Exhibit B to this Agreement, attached hereto are incorporated in
this Agreement and expressly made a part hereof by this reference.

ARTICLE II

DEFINITIONS

2.1 Defined Terms.

The following terms as used herein shall have the following meanings:

Advance: An advance by Lender to Borrower pursuant to Article IV.

Advance Request Form: A certificate, in a form approved by Lender, properly
completed and signed by Borrower requesting a Revolving Credit Advance.

Affiliate: With respect to a specified person or entity, any individual, general
or limited partnership, corporation, limited liability company, trust,
unincorporated organization, association or other entity which, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with such person or entity.

Agreement: As such term is defined in the Preamble.

Allowance for Loan and Lease Losses: As defined in accordance with the
then-current regulations of the applicable Bank Regulatory Authority and as
reported by any Person on the Regulatory Capital Schedule of their respective
Call Report applicable to such period.

Applicable Rate: As such term is defined in Section 5.1(a).

Authorized Representative: The person appointed as the Authorized Representative
pursuant to Section 17.3.

Average Total Assets: As defined in accordance with the then-current regulations
of the applicable Bank Regulatory Authority and as reported by any Person on the
Regulatory Capital Schedule of any their respective Call Report applicable to
such period.

Bank: (a) VantageSouth Bank, a bank organized under the laws of the State of
North Carolina and a wholly owned subsidiary of Borrower, (b) any other
Subsidiary of Borrower, the deposits of which are insured by the FDIC pursuant
to the FDIA and (c) after the Effective Time of the Bank Merger, Yadkin Bank, a
bank organized under the laws of the State of North Carolina.

Bank Merger: As such term is defined in the Recitals.

Bank Regulatory Authority: Office of the State Bank Commissioner of the State of
Delaware, the North Carolina Office of the Commissioner of Banks, the OCC, the
FDIC, the Board of Governors of the Federal Reserve System, OFAC and all other
relevant regulatory authorities (including, without limitation, relevant state
bank regulatory authorities).

 

3



--------------------------------------------------------------------------------

Bankers Blanket Bond: A fidelity bond or insurance policy providing coverage for
losses resulting from criminal activities and other actions of employees,
officers or directors of a Bank.

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
or hereafter in effect, or any successor thereto or any other present or future
bankruptcy or insolvency statute.

BHCPR: The Bank Holding Company Performance Report, as promulgated by the Board
of Governors of the Federal Reserve System.

Borrower: VantageSouth Bancshares, Inc., a Delaware corporation, and after the
Vantage Merger, Yadkin Financial Corporation, a North Carolina corporation.

Business Day: A day of the year on which banks are not required or authorized to
close in Dallas, Texas.

Call Report: For each Bank, the “Consolidated Reports of Condition and Income”
(FFIEC Form 031, Form 041 or other applicable form), or any successor form
promulgated by the FFIEC.

Capital Lease Obligations: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

Change of Control: (a) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of Beneficial Ownership (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended) of 35% or more of
the capital stock or voting power of Borrower (or any of its successors or any
Subsidiary of Borrower or any of its successors); (b) Borrower (or any of its
successors) or any Subsidiary of Borrower or its successor, consolidates with,
or merges with or into, another Person, or conveys, transfers, leases or
otherwise disposes directly or indirectly of all or substantially all of its
assets to any Person, or any Person consolidates with, or merges with or into,
Borrower, in each case, whether pursuant to one or any series of transactions,
except where (i) Borrower is the surviving entity or (ii) the ultimate
beneficial owners of Borrower’s outstanding capital stock or voting power
immediately prior to such transaction or transactions own not less than 75% of
the outstanding capital stock or voting power of Borrower (or such successor)
immediately after such transaction or transactions; or (c) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of Borrower cease to be occupied by Persons who were members of the board
of directors of Borrower on the Effective Date (the “Incumbent Board”); provided
that if the election, or nomination for election by holders of Borrower’s common
stock, of any new director was approved by a vote of at least a majority of the
Incumbent Board, such new director shall be considered as a member of the
Incumbent Board.

Classified Assets: An asset classified as “Substandard,” “Doubtful,” “Loss” or a
similar category in accordance with the then-current regulations of the
applicable Bank Regulatory Authority; provided that “Classified Assets” shall
not include an asset subject to a loss-sharing agreement with the FDIC.

Classified Assets to Tier 1 Capital Ratio: With respect to any Person, the ratio
(expressed as a percentage) as of the last day of any fiscal quarter of
(a) Classified Assets of such Person to (b) (i) Tier 1 Capital of such Person,
plus (ii) Allowance for Loan and Lease Losses.

 

4



--------------------------------------------------------------------------------

Collateral: Collectively, all of the property (including Equity Interests) in
which Liens are purported to be granted pursuant to the Security Documents as
security for the Obligations.

Commitment: The obligation of Lender to make Revolving Credit Advances pursuant
to Section 4.1 in an aggregate principal amount at any time outstanding up to
but not exceeding $10,000,000, subject, however, to termination pursuant to
Article XVI.

Constituent Documents: (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization, certificate of formation, operating
agreement, limited liability company agreement, regulations and/or other
organizational and governance documents and agreements; and (g) in the case of
any other entity, its organizational and governance documents and agreements.

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Default or default: Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

Default Rate: A rate per annum equal to five percentage points (500 basis
points) in excess of the Applicable Rate, but which shall not at any time exceed
the Maximum Lawful Rate.

Depository Account: A deposit account opened and maintained by Bank with Lender,
to be utilized in the manner set forth in Section 10.8.

EBIDA: For any period, Net Income of Borrower for such period, plus, without
duplication and to the extent deducted in calculating Net Income for such
period, the sum of (a) Interest Expense for such period, (b) the amount of
depreciation and amortization expense deducted in determining Net Income,
(c) any extraordinary or non-recurring items reducing Net Income for such
period, (d) losses on the sale of securities, and (e) any non-cash items
reducing Net Income for such period, minus (i) gains on the sale of any
securities, (ii) any extraordinary or non-recurring items increasing Net Income
for such period and (iii) any non-cash items increasing Net Income for such
period.

Effective Date: As defined in the Preamble.

Effective Time: As defined in the Recitals.

Environmental Proceedings: Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to Borrower.

Equity Interests: Shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

 

5



--------------------------------------------------------------------------------

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default: As such term is defined in Article XV.

FDIA: The Federal Deposit Insurance Act of 1933, as amended from time to time,
and the regulations promulgated thereunder from time to time.

FDIC: The Federal Deposit Insurance Corporation, or any successor Governmental
Authority then performing the same or substantially similar duties.

Federal Reserve Bank: The Federal Reserve Bank or the Federal Reserve System, or
any successor Governmental Authority then performing the same or substantially
similar duties.

Federal Reserve District: The Federal Reserve Bank of Richmond, Virginia.

FFIEC: The Federal Financial Institutions Examination Council, or any successor
Governmental Authority then performing the same or substantially similar duties.

Fixed Charges: For any period, the sum, without duplication, of the amounts
determined for Borrower equal to (a) Interest Expense and (b) scheduled payments
of principal on Total Debt.

Fixed Charge Coverage Ratio: With respect to the Borrower, the ratio as of the
last day of any fiscal quarter of (a) EBIDA, to (b) Fixed Charges, all for the
four fiscal quarter period ending on such date.

GAAP: Generally accepted accounting principles in the United States of America.

Governmental Approvals: All authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

Governmental Authority: Any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency
(including any Bank Regulatory Authority), department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization exercising such functions (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

Guarantee: Any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital,

 

6



--------------------------------------------------------------------------------

equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

Including or including: Including but not limited to.

Indebtedness: Without duplication, with respect to any Person (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

Intangible Assets: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Interest Expense: For any period, total cash interest expense of Borrower
(including that portion attributable to Capital Lease Obligations), premium
payments, debt discount, fees and related expenses with respect to all
outstanding Indebtedness of Borrower, related to direct non-contingent
obligations of Borrower.

Internal Revenue Code: The Internal Revenue Code of 1986, as amended from time
to time.

Late Charge: As such term is defined in Section 4.5.

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations.

Lender: As defined in the opening paragraph of this Agreement, and including any
successor holder of the Loan from time to time.

Leverage Ratio: With respect to any Person, the ratio (expressed as a
percentage) as of the last day of any fiscal quarter of (a) Tier 1 Capital of
such Person to (b) Average Total Assets of such Person.

LIBOR: With respect to any LIBOR Reset Period, the rate of interest at which
deposits in U.S. dollars are offered to major banks in the London interbank
market for a ninety (90) day period on the day that is two (2) LIBOR Business
Days prior to the commencement of such LIBOR Reset Period, based on information

 

7



--------------------------------------------------------------------------------

presented by any interest rate reporting service of recognized standing selected
by Lender, or if Lender determines that no interest rate reporting service has
presented such information, the rate of interest at which deposits in U. S.
dollars are offered to major banks in the London interbank market for a ninety
(90) day period on the day that is two (2) LIBOR Business Days prior to the
commencement of such LIBOR Reset Period by any bank reasonably selected by
Lender. Under the terms of this Agreement, the applicable “LIBOR” rate is used
by Lender as a reference rate. The use of ninety (90) day LIBOR as a reference
rate does not mean the Borrower will actually pay interest on the Loan pursuant
to a ninety (90) day contract or any other interest rate contract. Instead, the
effective interest rate under this Agreement will adjust at the beginning of
each LIBOR Reset Period.

LIBOR Business Day: A Business Day on which commercial banks are open for
dealings in U.S. dollar deposits in the London interbank market.

LIBOR Reset Period: (i) as to the calendar month in which the Effective Date
occurs, the period commencing on the Effective Date and ending on the last
calendar day of such month and (ii) as to any month thereafter, the period
commencing on the first calendar day of the month immediately following the end
of the prior LIBOR Reset Period, and ending on the earlier of (a) the last
calendar day of the month during which the Loan was made or most recently
continued and (b) the Maturity Date.

Lien: With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

Loan: As such term is defined in the Recitals.

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Obligations or any
obligation of payment thereof or performance of Borrower’s obligations in
connection with the transaction contemplated hereunder, each as amended.

Loan Opening Date: The date of the initial disbursement of proceeds of the Loan.

Marketable Securities: Collectively, (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof,
(b) marketable direct obligations issued by any of the United States or any
municipality thereof and currently having a rating of (i) AA or higher issued by
S&P and (ii) Aa2 or higher issued by Moody’s, and (c) corporate bonds and
issuances currently having a rating of (i) AA or higher issued by S&P and
(ii) Aa2 or higher issued by Moody’s.

Material Adverse Change or material adverse change: If, in Lender’s reasonable
discretion, the business prospects, operations or financial condition of
Borrower and its Subsidiaries, taken as a whole has changed in a manner which
would (a) materially impair the value of Lender’s security for the Obligations,
(b) prevent timely repayment of the Obligations or (c) otherwise prevent
Borrower from timely performing any of its material obligations under the Loan
Documents.

 

 

8



--------------------------------------------------------------------------------

Maturity Date: 11:00 a.m. Dallas, Central time on July 1, 2015, or such later
date as shall be established pursuant to Section 4.1(d) or such earlier date on
which the Commitment terminates as provided in this Agreement.

Maximum Lawful Rate: As such term in defined in Section 5.3.

Merger Agreement: Collectively, that certain (a) Agreement and Plan of Merger,
dated as of January 27, 2014, between VantageSouth Bancshares, Inc., Yadkin
Financial Corporation and Piedmont Community Bank Holdings, Inc., pursuant to
which the Vantage Merger shall be consummated and (b) Subsidiary Plan of Merger
pursuant to which the Bank Merger shall be consummated.

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

Net Income: For any period, the net income of Borrower determined in accordance
with GAAP.

Note: A promissory note, in the amount of the Commitment, executed by Borrower
and payable to the order of Lender, evidencing the Loan.

Note Rate: A rate per annum equal to the sum of (a) LIBOR for the then-current
LIBOR Reset Period plus (b) 400 basis points (4.0%).

Obligations: All obligations, indebtedness, and liabilities of Borrower to
Lender, now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, the obligations, indebtedness, and
liabilities under this Agreement, the other Loan Documents, any cash management
or treasury services agreements and all interest accruing thereon (whether a
claim for post-filing or post-petition interest is allowed in any bankruptcy,
insolvency, reorganization or similar proceeding) and all attorneys’ fees and
other expenses incurred in the enforcement or collection thereof.

OCC: The Office of the Comptroller of the Currency, or any successor
Governmental Authority then performing the same or substantially similar duties.

OFAC: As defined in Section 3.1(u).

Open the Loan, Opening of the Loan or Loan Opening: The disbursement of Loan
proceeds.

Origination Fee: A fee in the amount of $15,000.

Other Real Estate Owned: As defined in accordance with the then-current
regulations of the applicable Bank Regulatory Authority; provided that “Other
Real Estate Owned” shall not include assets subject to a loss-sharing agreement
with the FDIC.

Payment Date: The first day of each and every calendar month during the term of
the Note.

 

9



--------------------------------------------------------------------------------

Permitted Acquisition: A purchase or other acquisition by Borrower of: (a) all
or substantially all of the assets of any Permitted Acquisition Target or all or
substantially all of the assets constituting a line of business or a division of
a Permitted Acquisition Target or (b) all of the Equity Interests of any
Permitted Acquisition Target (including all of the voting rights); provided, in
each case, that (i) no Event of Default exists as of the consummation of the
proposed acquisition and no Event of Default would be created thereby,
(ii) prior to or contemporaneously with consummation of such acquisition,
Borrower shall have taken, or caused to be taken, all actions set forth in the
Security Documents, as applicable, and otherwise take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, opinions and certificates that Lender shall reasonably
request to create in favor of Lender a valid and perfected first priority
security interest in all acquired Equity Interests of a Permitted Acquisition
Target and any other assets being acquired that would constitute Collateral
under the Pledge Agreement.

Permitted Acquisition Target: A Person whose assets, or whose Equity Interests,
are acquired by Borrower and such Person or assets or division as acquired in
accordance herewith shall be in same business or lines of business or a similar
line of business in which Borrower and its Subsidiaries are engaged as of the
date hereof. A Person cannot be a Permitted Acquisition Target unless such
Person is an entity or partnership incorporated, formed or otherwise organized
under the laws of the United States, any State of the United States or the
District of Columbia.

Permitted Investments: Each of the following:

(a) loans made in the ordinary course of business (including liquidity support
to broker-dealer Subsidiaries);

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof, or as otherwise permitted by Borrower’s
written investment policy in effect as of the Effective Date or the Effective
Time and provided to Lender;

(c) marketable direct obligations issued by any of the United States or any
municipality thereof and currently having a rating of (i) AA or higher issued by
S&P and (ii) Aa2 or higher issued by Moody’s, or as otherwise permitted by
Borrower’s written investment policy in effect as of the Effective Date or the
Effective Time and provided to Lender;

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $100,000,000;

(f) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$100,000,000; and

 

10



--------------------------------------------------------------------------------

(g) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

Permitted Liens: Each of the following:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 10.3;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings and which would
not reasonably be expected to cause a Material Adverse Change;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (f) of Article XV; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower;

(g) Liens securing the Obligations;

(h) Liens arising from precautionary uniform commercial code financing
statements filed under any lease solely covering such leased items;

(i) any interest or title of a lessor or sublessor under any lease;

(j) Liens (including the right of setoff) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits;

(k) Liens securing Swap Agreements of Borrower and its Subsidiaries;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

 

11



--------------------------------------------------------------------------------

Person: Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, bank, Governmental Authority or
other entity.

Piedmont Merger: As such term is defined in the Recitals.

Pledge Agreement: The Pledge and Security Agreement to be executed by Borrower
in form and substance satisfactory to Lender, as it may be amended, restated,
supplemented or otherwise modified from time to time, in order to pledge and
grant a security interest in the Collateral to Lender as security for the
Obligations.

Regulatory Capital Schedule: As defined in accordance with the then-current
regulations of the applicable Bank Regulatory Authority.

Revolving Credit Advance: Any Advance made by Lender to Borrower pursuant to
Article IV of this Agreement.

Risk-Based Capital Guidelines: (a) the risk-based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
(b) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (c) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the Bank Regulatory
Authorities, in each case pursuant to Basel III, to the extent applicable.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanctioned Entity: (a) an agency of the government of, (b) an organization
directly or indirectly controlled by, or (c) a person resident in, a country
that is subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

Sanctioned Person: A person named on the list of Specially Designated Nationals
or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

Security Documents: The Pledge Agreement and all other instruments, documents
and agreements delivered by or on behalf of Borrower pursuant to this Agreement
or any of the other Loan Documents in order to grant to, or perfect in favor of,
Lender, a Lien on the Collateral as security for the Obligations.

Subordinated Indebtedness: Any Indebtedness of Borrower (other than the Loan)
that has been subordinated to the Obligations by written agreement, in form and
content reasonably satisfactory to Lender and which has been approved in writing
by Lender as constituting Subordinated Indebtedness for purposes of this
Agreement.

Subsidiary: (a) any corporation of which at least a majority of the outstanding
shares of stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or

 

12



--------------------------------------------------------------------------------

indirectly owned or controlled by Borrower or one or more of other Subsidiaries
or by Borrower and one or more of such Subsidiaries, and (b) any other entity of
which at least a majority of the ownership, equity or voting interest is at the
time directly or indirectly owned or controlled by one or more of Borrower and
other Subsidiaries.

Swap Agreement: Any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Borrower shall be a Swap
Agreement.

Taxes: Any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Texas Ratio: With respect to any Person, the ratio (expressed as a percentage)
as of the last day of any fiscal quarter of (a) (i) Total Non-Accrual Loans of
such Person, plus (ii) Other Real Estate Owned of such Person, plus (iii) to the
extent such Loan is not already included as part of subsection (a)(i) above, any
loan for which principal or interest has been in default for a period of ninety
(90) days or more to (b) (i) Total Capital of such Person, plus (ii) unrealized
losses (gains) on securities for such Person, plus (iii) Allowance for Loan and
Lease Losses of such Person, minus (iv) Intangible Assets of such Person.

Tier 1 Capital: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Tier 2 Capital: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Total Capital: As defined in accordance with the then-current regulations of the
applicable Bank Regulatory Authority.

Total Debt: As at any date of determination, the aggregate stated balance sheet
amount of all Indebtedness related to direct, non-contingent obligations of
Borrower determined in accordance with GAAP.

Total Non-Accrual Loans: Total value of the loans held by any Person, which
loans are classified as non-accrual in accordance with the then-current
regulations of the applicable Bank Regulatory Authority and/or Call Report
instructions, or which loan meets any of the following conditions: (a) it is
maintained on a cash basis because the borrower’s financial condition has
deteriorated, (b) payment in full of principal or interest is not expected, or
(c) principal or interest has been in default for a period of ninety (90) days
or more (unless the loan is both well secured and in the process of collection);
provided that “Total Non-Accrual Loans” shall not include loans subject to a
loss-sharing agreement with the FDIC.

Total Risk-Based Capital Ratio: With respect to any Person, the ratio (expressed
as a percentage) as of the last day of any fiscal quarter of (a) (i) Tier 1
Capital of such Person, plus (ii) Tier 2 Capital of such Person, to (b) Total
Risk-Weighted Assets of such Person.

 

13



--------------------------------------------------------------------------------

Total Risk-Weighted Assets: As defined in accordance with the then-current
regulations of the applicable Bank Regulatory Authority.

Vantage Merger: As such term is defined in the Recitals.

Yadkin Financial Corporation: Yadkin Financial Corporation, a North Carolina
corporation, which will be the surviving corporation of the Vantage Merger.

2.2 Other Definitional Provisions.

All terms defined in this Agreement shall have the same meanings when used in
the Note, any other Loan Documents, or any certificate or other document made or
delivered pursuant hereto. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement.

2.3 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 10.1(a),
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

ARTICLE III

BORROWER’S REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties.

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender as follows:

(a) Except as previously disclosed to Lender in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened,
against Borrower or its Subsidiaries, which would, if adversely determined,
reasonably be expected to cause a Material Adverse Change with respect to
Borrower or its Subsidiaries. There are no pending Environmental Proceedings and
Borrower has no knowledge of any threatened Environmental Proceedings or any
facts or circumstances which would reasonably be expected to give rise to any
future Environmental Proceedings.

(b) Borrower is a corporation duly organized and validly existing under the laws
its state of incorporation and has full power and authority to execute, deliver
and perform all Loan Documents to which Borrower is a party, and such execution,
delivery and performance have been duly authorized by all requisite corporate
action on the part of Borrower. Each Loan Document to which Borrower is a party
has been duly executed and delivered by Borrower and is the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

14



--------------------------------------------------------------------------------

(c) No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, or member of Borrower or its Subsidiaries, is
required in connection with the execution, delivery and performance of this
Agreement or any of the Loan Documents other than the filing of UCC-1 financing
statements, except for such consents, approvals or authorizations of or
declarations or filings with any Governmental Authority or non-governmental
person or entity where the failure to so obtain would not result in a Material
Adverse Change with respect to Borrower or its Subsidiaries or which have been
obtained as of any date on which this representation is made or remade. The
Borrower and each Subsidiary of Borrower (i) has all Governmental Approvals
required by any applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to the best of Borrower’s knowledge,
threatened attack by direct or collateral proceeding, (ii) is in compliance in
all material respects with each Governmental Approval applicable to it and in
compliance in all material respects with all other applicable Laws relating to
it or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under applicable Laws,
except in each case of (i), (ii) or (iii) where the failure to have, comply or
file would not reasonably be expected to result in a Material Adverse Change.

(d) The execution, delivery and performance of this Agreement, the execution and
payment of the Note and the granting of the security interests under the
Security Documents have not constituted and will not constitute, upon the giving
of notice or lapse of time or both, a breach or default under any other
agreement to which Borrower or its Subsidiaries is a party or may be bound or
affected, or a violation of any Law or court order.

(e) Borrower is in compliance in all material respects with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.

(f) There is no Default or Event of Default under this Agreement or any of the
other Loan Documents, nor any condition which, after notice or the passage of
time or both, would constitute a default or an Event of Default under said
documents.

(g) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder.

(h) All financial statements and other information previously furnished by
Borrower or its Subsidiaries to Lender in connection with the Loan fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrower and its Subsidiaries as at the respective
dates thereof and for the periods referred to therein. No Material Adverse
Change with respect to Borrower or its Subsidiaries has occurred since the
respective dates of such statements and information. None of Borrower or its
Subsidiaries has any Indebtedness or other material liability, contingent or
otherwise, not disclosed in such financial statements or otherwise incurred in
the ordinary course of business since the date of such financial statements.

 

15



--------------------------------------------------------------------------------

(i) Borrower has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Except as permitted by this Agreement, all such property is free and clear of
Liens.

(j) Reserved.

(k) Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

(l) The Loan is not being made for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System.

(m) Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

(n) Borrower has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

(o) Borrower is not a party in interest in connection with a “reportable event”
related to any plan defined or regulated under ERISA, and the assets of Borrower
are not “plan assets” of any employee benefit plan covered by ERISA or
Section 4975 of the Internal Revenue Code.

(p) Borrower has disclosed to Lender all agreements, instruments and corporate
or other restrictions to which it is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change. No reports, financial statements, certificates or
other information furnished by or on behalf of Borrower to Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

(q) Borrower is not a “foreign person” within the meaning of Section 1445 or
7701 of the Internal Revenue Code.

(r) Borrower uses no trade name other than its actual name set forth herein. The
principal place of business of Borrower is as stated in Section 17.16.

(s) Borrower’s place of formation or organization is the State of Delaware.

 

16



--------------------------------------------------------------------------------

(t) All statements set forth in the Recitals are true and correct.

(u) None of Borrower or its Subsidiaries is (or will be) a person with whom
Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby agrees to provide to the Lender any additional information that the
Lender reasonably deems necessary from time to time in order to ensure
compliance with all applicable Laws concerning money laundering and similar
activities. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than ten
percent (10%) of its assets in Sanctioned Entities, or (iii) derives more than
ten percent (10%) of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities. The proceeds of the Loan will
not be used and have not been used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

3.2 Survival of Representations and Warranties.

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening Date and, except for matters which have been
disclosed by Borrower and approved by Lender in writing, at all times thereafter
through and including the Maturity Date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

ARTICLE IV

LOAN AND LOAN DOCUMENTS

4.1 Agreement to Borrow and Lend; Lender’s Obligation to Disburse; Borrowing
Procedure.

Subject to the terms and conditions of this Agreement, Lender agrees to make a
revolving credit loan to Borrower from time to time from the date hereof to and
including the Maturity Date in an aggregate principal amount at any time
outstanding up to but not exceeding the amount of the Commitment. Subject to the
foregoing limitations, and the other terms and provisions of this Agreement,
Borrower may borrow, repay, and reborrow hereunder.

(a) The obligation of Borrower to repay the Revolving Credit Advances and
interest thereon shall be evidenced by the Note executed by Borrower, and
payable to the order of Lender, in the principal amount of the Commitment as
originally in effect. Borrower shall repay the unpaid principal amount of all
Advances on the Maturity Date, unless sooner due by reason of acceleration by
Lender as provided in this Agreement.

(b) Lender agrees, upon Borrower’s compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided no Material Adverse Change
has occurred with respect to Borrower or its Subsidiaries and no Default or
Event of Default has occurred and is continuing hereunder, to Open the Loan.

 

17



--------------------------------------------------------------------------------

(c) To the extent that Lender may have acquiesced in noncompliance with any
conditions precedent to the Opening of the Loan, such acquiescence shall not,
unless otherwise agreed in writing by Lender, constitute a waiver by Lender, and
Lender may at any time after such acquiescence require Borrower to comply with
all such requirements.

(d) So long as no Event of Default shall have occurred and be continuing on the
date on which notice is given in accordance with the following clause (i) or on
the Maturity Date, Borrower may extend the Maturity Date to a date that is
twelve (12) months after the then-effective Maturity Date, no more than two
times, upon: (i) delivery of a written request therefor to Lender at least
fifteen (15) days, but no more than (60) days, prior to the Maturity Date then
in effect; and (ii) receipt by the Lender of a certificate of the Borrower dated
the date of such request stating that (A) no Default or Event of Default then
exists and is continuing and (B) Borrower and the Bank are in compliance with
the financial covenants set forth in Sections 11.9, 11.10, 11.11, 11.12 and
11.13. Such extension shall be evidenced by delivery of written confirmation of
the same by Lender to Borrower.

(e) Borrower shall give Lender notice of each Revolving Credit Advance by means
of an Advance Request Form containing the information required therein and
delivered (by hand, e-mail transmission or by confirmed facsimile) to Lender no
later than 2:00 p.m. Dallas time on a Business Day on the day on which the
Revolving Credit Advance is desired to be funded. Advances shall be in a minimum
amount of $100,000. Lender at its option may accept telephonic requests for such
Advances, provided that such acceptance shall not constitute a waiver of
Lender’s right to require delivery of an Advance Request Form in connection with
subsequent Advances. Any telephonic request for a Revolving Credit Advance by
Borrower shall be promptly confirmed by submission of a properly completed
Advance Request Form to Lender, but failure to deliver an Advance Request Form
shall not be a defense to repayment of the Advance. Lender shall have no
liability to Borrower for any loss or damage suffered by Borrower as a result of
Lender’s honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically, by
facsimile or electronically and purporting to have been sent to Lender by
Borrower and Lender shall have no duty to verify the origin of any such
communication or the identity or authority of the Person sending it. Subject to
the terms and conditions of this Agreement, each Revolving Credit Advance shall
be made available to Borrower by depositing the same, in immediately available
funds, in an account of Borrower designated by Borrower maintained with Lender
at its principal office.

(f) Borrower agrees to pay to Lender an unused facility fee on the daily average
unused amount of the Commitment for the period from and including the date of
this Agreement to and including the Maturity Date, at the rate of 0.25% per
annum based on a 360 day year and the actual number of days elapsed. For the
purpose of calculating the unused facility fee hereunder, the Commitment shall
be deemed utilized by the amount of all outstanding Advances. Accrued unused
facility fees shall be payable quarterly in arrears on the first (1st) day of
each April, July, October, and January during the term of this Agreement and on
the Maturity Date.

4.2 Loan Documents.

Borrower agrees that it will, on or before the Loan Opening Date, execute and
deliver or cause to be executed and delivered to Lender the following documents
in form and substance acceptable to Lender:

 

18



--------------------------------------------------------------------------------

(a) The Note.

(b) Each Security Document.

(c) Such UCC financing statements as Lender determines are advisable or
necessary to perfect or notify third parties of the security interests intended
to be created by the Loan Documents.

(d) Such other documents, instruments or certificates as Lender and its counsel
may reasonably require, including such documents as Lender in its sole
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with applicable Laws.

4.3 Term of the Loan.

All principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Maturity Date.

4.4 Prepayments.

Borrower shall have the right to make prepayments of the Loan, in whole or in
part, on any Payment Date or upon not less than seven (7) days’ prior written
notice to Lender on any date other than a Payment Date. No prepayment of all or
part of the Loan shall be permitted unless same is made together with the
payment of all interest accrued on the Loan through the date of prepayment.

4.5 Late Charge.

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid on the tenth (10th) day after the date said amount was due and payable
shall incur a fee (the “Late Charge”) at the Default Rate, which payment shall
be in addition to all of Lender’s other rights and remedies under the Loan
Documents, provided that no Late Charge shall apply to the final payment of
principal on the Maturity Date. Nothing in this Section shall be deemed a cure
period for the purpose of determining the occurrence of an Event of Default.

ARTICLE V

INTEREST

5.1 Interest Rate.

(a) Subject to Section 5.3, any outstanding principal of any Advance and (to the
fullest extent permitted by law) any other amount payable by Borrower under this
Agreement or any other Loan Document will bear interest at the Note Rate (the
“Applicable Rate”), unless the Default Rate is applicable.

(b) Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.

 

19



--------------------------------------------------------------------------------

(c) Any outstanding principal of any Advance and (to the fullest extent
permitted by law) any other amount payable by Borrower under this Agreement or
any other Loan Document that is not paid in full when due (whether at stated
maturity, by acceleration or otherwise) shall bear interest at the Default Rate
for the period from and including the due date thereof to but excluding the date
the same is paid in full. Additionally, at the election of Lender, at any time
that an Event of Default exists, all outstanding and unpaid principal amounts of
all of the Obligations shall, to the extent permitted by law, bear interest at
the Default Rate. Interest payable at the Default Rate shall be payable from
time to time on demand.

5.2 Required Principal and Interest Payments.

All accrued but unpaid interest on the principal balance of the Loan outstanding
from time to time shall be payable on each Payment Date. The then outstanding
principal balance of the Loan and all accrued but unpaid interest thereon shall
be due and payable on the Maturity Date. Borrower may from time to time during
the term of this Agreement borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Agreement; provided, however, that the total outstanding
borrowings under this Agreement shall not at any time exceed the Commitment. The
unpaid principal balance of the Loan at any time shall be the total amount
advanced hereunder by Lender less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
Lender or otherwise noted in Lender’s records, which notations shall be, absent
manifest error, conclusive evidence of the amounts owing hereunder from time to
time. All payments (whether of principal or of interest) shall be deemed
credited to Borrower’s account only if received by 2:00 p.m. Dallas time on a
Business Day; otherwise, such payment shall be deemed received on the next
Business Day.

5.3 Maximum Lawful Rate.

It is the intent of Borrower and Lender to conform to and contract in strict
compliance with applicable usury law from time to time in effect. In no way, nor
in any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the rate of interest taken, reserved, contracted for, charged or received under
this Agreement and the other Loan Documents exceed the highest lawful interest
rate permitted under applicable law (the “Maximum Lawful Rate”). If Lender shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
Maximum Lawful Rate, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loan in the inverse order of its maturity and not
to the payment of interest, or refunded to the Borrower or the other payor
thereof if and to the extent such amount which would have been excessive exceeds
such unpaid principal. All interest paid or agreed to be paid to the holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of the Loan so that the amount of interest on account of such
obligation does not exceed the Maximum Lawful Rate. As used in this Section, the
term “applicable law” shall mean the laws of the State of Texas or the federal
laws of the United States, whichever laws allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

ARTICLE VI

COSTS OF MAINTAINING LOAN

6.1 Increased Costs and Capital Adequacy.

(a) Borrower recognizes that the cost to Lender of maintaining the Loan or any
portion thereof may fluctuate and, Borrower agrees to pay Lender additional
amounts to compensate Lender for any increase

 

20



--------------------------------------------------------------------------------

in its actual costs incurred in maintaining the Loan or any portion thereof
outstanding or for the reduction of any amounts received or receivable from
Borrower in either case as a result of any change after the date hereof in any
applicable Law, regulation or treaty (including any Risk-Based Capital
Guideline), or in the interpretation or application thereof, or by any domestic
or foreign court, (i) changing the basis of taxation of payments under this
Agreement to Lender (other than Taxes imposed on all or any portion of the
overall net income or receipts of Lender), or (ii) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lender (which includes the Loan or any
applicable portion thereof), or (iii) imposing on Lender any other condition
affecting the Loan, provided that the result of the foregoing is to increase the
cost to Lender of maintaining the Loan or any portion thereof or to reduce the
amount of any sum received or receivable from Borrower by Lender under the Loan
Documents.

(b) If the application of any Law, rule, regulation or guideline adopted or
arising out of the Basel Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other Law, rule,
regulation or guideline regarding capital adequacy, or any change after the date
hereof in any of the foregoing, or in the interpretation or application thereof
by any domestic or foreign Governmental Authority, central bank or comparable
agency charged with the interpretation or application thereof, or compliance by
Lender, with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has the effect of reducing the rate of return on Lender’s capital to a
level below that which Lender would have achieved but for such application,
adoption, change or compliance (taking into consideration the policies of Lender
with respect to capital adequacy), then, from time to time Borrower shall pay to
Lender such additional amounts as will compensate Lender for such reduction with
respect to any portion of the Loan outstanding.

(c) Notwithstanding anything to the contrary in subsection (a) or subsection
(b) above, Lender shall not be entitled to any compensation from Borrower due to
any increased costs or any reductions of amounts received as a result of the
implementation of Basel III capital regulations. Any amount payable by Borrower
under subsection (a) or subsection (b) of this Section 6.1 shall be paid within
five (5) Business Days of receipt by Borrower of a certificate signed by an
authorized officer of Lender setting forth the amount due and the basis for the
determination of such amount, which statement shall be conclusive and binding
upon Borrower, absent manifest error. Failure on the part of Lender to demand
payment from Borrower for any such amount attributable to any particular period
shall not constitute a waiver of Lender’s right to demand payment of such amount
for any subsequent or prior period; provided that Borrower shall not be required
to compensate Lender for any amounts incurred more than 180 days prior to the
date Lender notifies Borrower of the event giving rise to such amounts and of
Lender’s intention to claim compensation therefor. Lender shall use reasonable
efforts to deliver to Borrower prompt notice of any event described in
subsection (a) or (b) above, of the amount of the reserve and capital adequacy
payments resulting therefrom and the reasons therefor and of the basis of
calculation of such amount; provided, however, that any failure by Lender to so
notify Borrower shall not affect Borrower’s obligation to pay the reserve and
capital adequacy payment resulting therefrom.

6.2 Borrower Withholding.

If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any Taxes (other than Taxes imposed on or measured by the net income of Lender
or any franchise Tax imposed on Lender), duties or other charges from any
payment due under the Note, then to the maximum extent permitted by Law, the sum
due from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

LOAN EXPENSE AND ADVANCES

7.1 Loan and Administration Expenses.

Borrower unconditionally agrees to pay all costs and expenses incurred by Lender
in connection with the Loan, including all amounts payable pursuant to Sections
7.2 and 7.3 and any and all other fees owing to Lender pursuant to the Loan
Documents or any separate fee agreement, and also including, without limiting
the generality of the foregoing, all recording, filing and registration fees and
charges, mortgage or documentary taxes, all insurance premiums, printing and
photocopying expenses, survey fees and charges, cost of certified copies of
instruments, cost of premiums on surety company bonds, all appraisal fees,
insurance consultant’s fees, environmental consultant’s fees, travel related
expenses and all costs and expenses incurred by Lender in connection with the
determination of whether or not Borrower has performed the obligations
undertaken by Borrower hereunder or has satisfied any conditions precedent to
the obligations of Lender hereunder and, if any Default or Event of Default
occurs hereunder or under any of the Loan Documents or if the Loan or Note or
any portion thereof is not paid in full when and as due, all costs and expenses
of Lender (including, without limitation, court costs and counsel’s fees and
disbursements and fees and costs of paralegals) incurred in attempting to
enforce payment of the Loan and expenses of Lender incurred (including court
costs and counsel’s fees and disbursements and fees and costs of paralegals) in
attempting to realize, while a Default or Event of Default exists, on any
Collateral or incurred in connection with the sale or disposition (or
preparation for sale or disposition) of any Collateral. Whenever Borrower is
obligated to pay or reimburse Lender for any attorneys’ or paralegals’ fees,
those fees shall be reasonable and shall include the reasonable allocated costs
for services of in-house counsel.

7.2 Lender’s Attorneys’ Fees and Disbursements.

Borrower agrees to pay Lender’s reasonable attorney fees and disbursements
incurred in connection with the Obligations, including (i) the preparation and
negotiation of this Agreement and the other Loan Documents and the preparation
of the closing binders, (ii) the amendment and administration of the Loan and
(iii) the enforcement of the terms of this Agreement and the other Loan
Documents.

7.3 Time of Payment of Fees and Expenses.

Borrower shall pay all reasonable expenses and fees incurred as of the Loan
Opening on the Loan Opening Date (unless sooner required herein). At the time of
the Opening of the Loan, Lender may pay from the proceeds of the initial
disbursement of the Loan all reasonable Loan expenses and all fees payable to
Lender. Lender may require the payment of outstanding fees and expenses as a
condition to any disbursement of the Loan. Lender is hereby authorized, without
any specific request or direction by Borrower, to make disbursements from time
to time in payment of or to reimburse Lender for all Loan expenses and fees
payable by Borrower hereunder if prior written notice thereof is provided to
Borrower.

7.4 Expenses and Advances Secured by Loan Documents.

Any and all advances or payments of expenses made by Lender under this Article
VII from time to time, and any amounts expended by Lender pursuant to Article
XVI, shall, as and when advanced or incurred, constitute additional Indebtedness
evidenced by the Note and secured by the Security Documents and the other Loan
Documents.

 

22



--------------------------------------------------------------------------------

7.5 Right of Lender to Make Advances to Cure Borrower’s Defaults.

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances), Lender may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
amounts expended by Lender in so doing and shall constitute additional
Indebtedness evidenced by the Note and secured by the Security Documents and the
other Loan Documents and shall bear interest at the Default Rate.

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OPENING OF THE LOAN

8.1 Conditions Precedent to Initial Extension of Credit.

Borrower agrees that Lender’s obligation to Open the Loan and make the initial
Advance under the Note is conditioned upon Borrower’s delivery, performance and
satisfaction of the following conditions precedent in form and substance
satisfactory to Lender in its reasonable discretion:

(a) Loan Documents: The Lender shall have received copies of each of the
documents set forth in Section 4.2, executed by the Borrower or its
Subsidiaries, as the case may be, and recorded, if applicable, each in form and
substance satisfactory to the Lender.

(b) Origination Fee: The Lender shall have received evidence that the
Origination Fee and any other fees due at the Loan Opening have been paid.

(c) Insurance Policies: Borrower shall have furnished to Lender certificates of
insurance evidencing that insurance coverages are in effect with respect to
Borrower, in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

(d) No Litigation: No litigation or proceedings shall be pending or threatened
which would reasonably be expected to cause a Material Adverse Change with
respect to Borrower or its Subsidiaries;

(e) Legal Opinion: Borrower shall have furnished to Lender an opinion from
counsel for Borrower covering due authorization, execution and delivery and
enforceability of the Loan Documents, and creation and perfection of the
security interests granted under the Security Documents, and also containing
such other legal opinions as Lender shall reasonably require, in form and
substance satisfactory to Lender;

(f) Searches: Borrower shall have furnished to Lender current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements filed in each place UCC Financing Statements are to be
filed hereunder and UCC searches, demonstrating the absence of adverse claims
other than Permitted Liens;

(g) Financial Statements: Borrower shall have furnished to Lender current annual
financial statements of Borrower and its Subsidiaries, each in form and
substance and reasonably acceptable to Lender. Borrower and its Subsidiaries
shall also have provided such other additional financial information as Lender
may reasonably require;

 

23



--------------------------------------------------------------------------------

(h) Reserved;

(i) Reserved;

(j) Organizational Documents: Borrower shall have furnished to Lender proof
satisfactory to Lender of authority, formation, organization and good standing
(or comparable active status) in the state of its incorporation or formation, of
all corporate, partnership, trust and limited liability company entities
(including Borrower and its Subsidiaries) executing any Loan Documents, whether
in their own name or on behalf of another entity. Borrower and Bank shall also
have provided certified resolutions in form and content satisfactory to Lender,
authorizing execution, delivery and performance of the Loan Documents, and such
other documentation as Lender may reasonably require to evidence the authority
of the persons executing the Loan Documents. Borrower shall also have delivered
Constituent Documents for Borrower and Bank certified as of a date acceptable to
Lender by the appropriate Government Authority of the state of incorporation or
organization of Borrower and Bank. Borrower shall also have delivered a
certificate of incumbency certified by an authorized officer or representative
certifying the names of the individuals or other Persons authorized to sign this
Agreement and each of the other Loan Documents to which Borrower and Bank is or
is to be a party (including the certificates contemplated herein) on behalf of
such Person together with specimen signatures of such individual Persons;

(k) No Default: There shall be no uncured Default or Event of Default by
Borrower hereunder;

(l) Subordinated Indebtedness: Borrower shall deliver documentation related to
all Subordinated Indebtedness reasonably satisfactory to Lender; and

(m) Additional Documents: Borrower shall have furnished to Lender such other
materials, documents, papers or requirements regarding Borrower and its
Subsidiaries as Lender shall reasonably request.

8.2 Conditions Precedent to All Extensions of Credit.

The obligation of Lender to make any Advance (including the initial Advance) is
subject to the following additional conditions precedent:

(a) Request for Advance. Lender shall have received in accordance with this
Agreement an Advance Request Form pursuant to Lender’s requirements and executed
by a responsible officer of Borrower.

(b) No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Advance.

(c) No Material Adverse Change. No Material Adverse Change has occurred and no
circumstance exists that would reasonably be expected to result in a Material
Adverse Change.

(d) Representations and Warranties. All of the representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Advance with the same force and effect as
if such representations and warranties had been made on and as of such date.

 

24



--------------------------------------------------------------------------------

(e) Additional Documentation. Lender shall have received such additional
approvals, opinions, or documents as Lender or its legal counsel may reasonably
request.

Each Advance hereunder shall be deemed to be a representation and warranty by
Borrower that the conditions specified in this Section 8.2 have been satisfied
on and as of the date of the applicable Advance.

ARTICLE IX

RESERVED

ARTICLE X

AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

10.1 Furnishing Information.

(a) Financial Reports. Borrower shall deliver or cause to be delivered to Lender
quarterly financial statements and a duly executed Certificate of Compliance in
the form of Exhibit A attached hereto within forty-five (45) days after the end
of each calendar quarter and an annual financial statement within seventy-five
(75) days after the end of each calendar year. All such financial statements
shall be in a format approved in writing by Lender in Lender’s reasonable sole
discretion. Each financial statement shall be certified as true, complete and
correct and by Borrower or, in the case of each of its Subsidiaries’ financial
statements, by the Subsidiary to whom it relates. Borrower shall deliver to
Lender with respect to Borrower and its Subsidiaries annual Federal Income Tax
Returns within ten (10) days after timely filing. Borrower and its Subsidiaries
shall provide such additional financial information as Lender reasonably
requires. Borrower shall during regular business hours and upon two (2) Business
Days’ prior written notice (unless a Default or Event of Default has occurred
and is continuing, in which case no such prior notice shall be required) permit
Lender or any of its agents or representatives to have access to and examine all
of its books and records. If any such financial statement or other report or
information described in this subsection is not delivered to Lender as provided
above, Borrower agrees to pay a Late Charge to Lender.

(b) Call Reports. As soon as available, and in no event more than sixty
(60) days after the end of each fiscal quarter of each Bank, Borrower shall
deliver or cause to be delivered to Lender copies of each Bank’s Call Reports or
other quarterly reports of condition and income furnished to Governmental
Authorities.

(c) FR Y-9SP. If applicable to Borrower, as soon as available, and in any event
no later than sixty (60) days after the end of each fiscal quarter, Borrower
shall deliver or cause to be delivered to Lender the Borrower’s complete form FR
Y-9SP as filed with the Federal Reserve Bank in the applicable Federal Reserve
District.

(d) BHCPR. If applicable to Borrower, as soon as available, and in any event
within sixty (60) days after the end of each fiscal quarter, Borrower shall
deliver or cause to be delivered to Lender the Borrower’s BHCPR. If applicable
to Borrower, as soon as available, and in any event within sixty (60) days after
the end of each fiscal quarter, Borrower shall deliver or cause to be delivered
to Lender the Borrower’s complete form BHCPR as filed with the Federal Reserve
Bank in the applicable Federal Reserve District.

 

25



--------------------------------------------------------------------------------

(e) Federal Reserve Bank or FDIC. As soon as available, Borrower shall deliver
or cause to be delivered to Lender all other non-confidential reports filed by
or on behalf of Borrower or Bank with the Federal Reserve Bank or FDIC.

(f) Bankers Blanket Bond. On the next Business Day after the earlier of notice
of intention to cancel or cancellation, in whole or in part, of any Bankers
Blanket Bond, Borrower shall deliver or cause to be delivered to Lender a copy
of the written notice to cancel or cancellation, including a copy of any
correspondence received from the underwriter or underwriters of such Bankers
Blanket Bond related to such intention to cancel or cancellation.

(g) USA Patriot Act. Promptly upon the request thereof, Borrower shall deliver
or cause to be delivered to Lender such other information and documentation
required by Bank Regulatory Authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations (including, without limitation,
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), as amended), as from time to time reasonably requested by the Lender.

(h) Notice of Litigation and Other Matters. Prompt (but in no event later than
ten (10) days after Borrower obtains knowledge thereof) written notice of the
commencement of all proceedings by or before any Governmental Authority and all
actions and proceedings in any court or before any arbitrator against or
involving the Borrower or any Subsidiary of Borrower or any of their respective
properties, assets or businesses that if adversely determined would reasonably
be expected to result in a Material Adverse Change.

(i) Classified Assets Report. As soon as available, and in no event more than
thirty (30) days after the end of each fiscal quarter of each Bank, Borrower
shall deliver or cause to be delivered to Lender reports detailing the Bank’s
Classified Assets, in a form and substance satisfactory to Lender.

(j) Equity Interests of Bank. No later than ninety (90) days following the
Effective Date, Borrower shall deliver to Lender share certificates evidencing
the Equity Interests of Bank along with stock powers related thereto executed in
blank.

(k) Additional Information. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary as
the Lender may reasonably request.

10.2 Maintenance of Insurance.

Borrower shall maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies and financial institutions engaged in the same or
similar businesses operating in the same or similar locations.

10.3 Payment of Taxes.

Borrower shall pay all Taxes before the same become delinquent, provided,
however, that Borrower shall have the right to pay such tax under protest or to
otherwise contest any such tax or assessment, but only if (i) such contest has
the effect of preventing the collection of such Taxes so contested and also of
preventing the attachment of any Lien to any of Borrower’s property and
(ii) Borrower has notified Lender of Borrower’s intent to contest such Taxes If
Borrower fails to commence such contest or, having commenced to contest the
same, and having deposited such security required by Lender for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse

 

26



--------------------------------------------------------------------------------

conclusion of any such contest, shall fail to pay such Tax, Lender may, at its
election (but shall not be required to), pay and discharge any such Tax, and any
interest or penalty thereon, and any amounts so expended by Lender shall be
deemed to constitute disbursements of the Loan proceeds hereunder (even if the
total amount of disbursements would exceed the face amount of the Note).
Borrower shall furnish to Lender evidence that Taxes are paid before imposition
of any penalty or accrual of interest in connection with such Taxes.

10.4 Lender’s Attorneys’ Fees for Enforcement of Agreement.

In case of any Default or Event of Default hereunder, Borrower (in addition to
Lender’s attorneys’ fees, if any, to be paid pursuant to Section 7.2) will pay
Lender’s attorneys’ and paralegal fees (including, without limitation, any
attorney and paralegal fees and costs incurred in connection with any litigation
or bankruptcy or administrative hearing and any appeals therefrom and any
post-judgment enforcement action including, without limitation, supplementary
proceedings) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to this Agreement, or any of the
other Loan Documents, or to protect, collect, lease, sell, take possession of,
or liquidate any of the Collateral, or to attempt to enforce any Lien in any
portion of the Collateral, or to enforce any rights of Lender or Borrower’s
obligations hereunder, then in any of such events all of the attorneys’ fees
arising from such services, and any expenses, costs and charges relating thereto
(including fees and costs of paralegals), shall constitute an additional
liability owing by Borrower to Lender, payable on demand.

10.5 Use of Proceeds.

The proceeds of the Loan will be used only for working capital, general
corporate purposes and investment in any Bank. No part of the proceeds of the
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of regulations of any Bank Regulatory Authority, including
Regulations T, U and X.

10.6 Lost Note.

Upon Lender’s furnishing to Borrower an affidavit to such effect, Borrower
shall, if the Note is mutilated, destroyed, lost or stolen, deliver to Lender,
in substitution therefor, a new note containing the same terms and conditions as
the Note.

10.7 Indemnification.

BORROWER SHALL INDEMNIFY LENDER, INCLUDING EACH ASSIGNEE OF THE LOAN AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS (EACH, AN “INDEMNIFIED
PARTY”) AND DEFEND AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL
CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY CIVIL PENALTIES OR FINES ASSESSED BY
OFAC), INJURY, DAMAGE, LOSS AND LIABILITY, COST AND EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES) OF ANY AND EVERY KIND TO ANY
PERSONS OR PROPERTY BY REASON OF (I) ANY BREACH OF REPRESENTATION OR WARRANTY,
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
RELATED DOCUMENT; OR (II) ANY OTHER MATTER ARISING IN CONNECTION WITH THE LOAN,
BORROWER OR ITS

 

27



--------------------------------------------------------------------------------

SUBSIDIARIES. BORROWER’S DUTY TO INDEMNIFY, HOLD HARMLESS, AND DEFEND THE
INDEMNIFIED PARTIES AGAINST LOSSES EXTENDS TO LOSS THAT MAY BE CAUSED OR ALLEGED
TO BE CAUSED IN PART BY THE NEGLIGENCE OF THE INDEMNITED PARTIES TO THE FULLEST
EXTENT THAT SUCH INDEMNIFICATION IS PERMITTED BY APPLICABLE LAW. THE FOREGOING
INDEMNIFICATION SHALL SURVIVE REPAYMENT OF THE LOAN AND SHALL CONTINUE TO
BENEFIT LENDER FOLLOWING ANY ASSIGNMENT OF THE LOAN WITH RESPECT TO MATTERS
ARISING OR ACCRUING PRIOR TO SUCH ASSIGNMENT. NOTWITHSTANDING THE FOREGOING,
BORROWER SHALL HAVE NO OBLIGATION TO INDEMNIFY ANY INDEMNIFIED PARTY AGAINST ANY
CLAIM, INJURY, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM LENDER’S OR ANY OTHER INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

10.8 Depository Account.

Borrower shall at all times maintain the Depository Account, subject to any
limitations thereon contained in, and compliance with, Regulation F (12 CFR 206)
and Borrower’s internal policies relating thereto. Lender hereby confirms that
it shall have no, and hereby waives any, right of offset or set-off against the
Depository Account for any obligations of the Borrower hereunder or under any
other Loan Document.

10.9 Vantage Merger and Bank Merger.

In the event that the Vantage Merger and the Bank Merger are consummated,
Borrower shall, concurrently with the Effective Time or as soon as possible
thereafter, (a) deliver notice thereof to Lender along with any documentation
filed or executed pursuant to the Delaware General Corporation Law or the North
Carolina Business Corporation Act with respect to the Vantage Merger and the
Bank Merger, (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in this Agreement with respect to
Yadkin Financial Corporation and Yadkin Bank, including, but not limited to,
those items listed in Article VIII, (c) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates similar to those described in this
Agreement and the Security Documents with respect to Yadkin Financial
Corporation and Yadkin Bank that Lender shall reasonably request to create in
favor of Lender a valid and, subject to any filing and/or recording referred to
herein, perfected first priority security interest in the Collateral, including
but not limited to delivering to Lender the share certificates, if any,
evidencing the Equity Interests of Yadkin Bank, and (d) deliver to Lender the
consent letter from Yadkin Financial Corporation substantially in the form of
Exhibit B attached hereto, pursuant to which Yadkin Financial Corporation, as
Borrower, will acknowledge and confirm its obligations and liabilities to Lender
under this Agreement and other Loan Documents.

ARTICLE XI

NEGATIVE COVENANTS

Borrower covenants and agrees as follows:

11.1 Indebtedness.

Borrower will not create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

 

28



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and set forth in Schedule 11.1(b),
and any extensions, renewals or replacements of any such Indebtedness;

(c) Indebtedness of Yadkin Financial Corporation in existence at the Effective
Time;

(d) Indebtedness assumed in connection with Permitted Acquisitions subject to
the conditions of Section 11.4(d); and

(e) Subordinated Indebtedness.

11.2 Liens.

Borrower will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Liens;

(b) any Lien on any property or asset of Borrower existing on the date hereof
and set forth in Schedule 11.2(b); provided that (i) such Lien shall not apply
to any other property or asset of the Borrower and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and any renewals or
refinancings thereof; and

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower; provided that (i) such security interests secure Indebtedness
permitted by Section 11.1, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower.

11.3 Fundamental Changes; Disposition of Assets.

The Borrower will not, other than with respect to the Vantage Merger and the
Bank Merger (a) merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any material part of its assets (other than sales of inventory in the ordinary
course of business), or liquidate or dissolve, or (b) engage to any material
extent in any business other than businesses of the type conducted by the
Borrower on the Effective Date and businesses reasonably related thereto.

11.4 Investments, Loans, Advances, Guarantees and Acquisitions.

The Borrower will not, without Lender’s written consent, purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) Investments made in any Bank;

 

29



--------------------------------------------------------------------------------

(c) Guarantees of Indebtedness of Subsidiaries of the type permitted by
Section 11.1; and

(d) Permitted Acquisitions; provided that Borrower may only incur or assume any
Indebtedness in connection with a Permitted Acquisition if no Event of Default
exists at the time of the incurrence or assumption of such Indebtedness, and no
Event of Default would be created thereby.

11.5 Swap Agreements.

The Borrower will not enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower has actual
exposure, and (b) Swap Agreements entered into in order to effectively cap,
floor, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or asset of the Borrower.

11.6 Reserved.

11.7 Transactions with Affiliates.

Except as otherwise permitted hereunder, Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower than could be obtained on an arm’s-length basis from unrelated third
parties.

11.8 Restrictive Agreements.

The Borrower will not, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower to create, incur or permit to
exist any Lien upon any of its property or assets; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 11.8 (but shall
apply to any extension, renewal, amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) the
foregoing shall not apply to customary provisions in leases restricting the
assignment thereof.

11.9 Leverage Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Leverage Ratio
of 8% or greater. As of the last day of any fiscal quarter, the Borrower shall
have a Leverage Ratio of 7% or greater.

11.10 Total Risk-Based Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Total Risk-Based
Capital Ratio of 12% or greater.

11.11 Texas Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Texas Ratio of
40% or less.

 

30



--------------------------------------------------------------------------------

11.12 Classified Assets to Tier 1 Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Classified
Assets to Tier 1 Capital Ratio of no greater than 50%.

11.13 Fixed Charge Coverage Ratio.

As of the last day of any fiscal quarter, Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.5 to 1.0.

11.14 Limitation on Payments and Modification of Subordinated Indebtedness.

Without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed, the Borrower shall not amend, modify, waive or
supplement (or permit the modification, amendment, waiver or supplement of) any
of the terms or provisions of any Subordinated Indebtedness in any manner
adverse to Lender.

ARTICLE XII

RESERVED

ARTICLE XIII

ASSIGNMENTS BY LENDER AND BORROWER

13.1 Assignments and Participations.

Lender may from time to time sell the Loan and the Loan Documents (or any
interest therein) and may grant participations in the Loan. Borrower agrees to
cooperate with Lender’s efforts to do any of the foregoing and to execute all
documents reasonably required by Lender in connection therewith which do not
change the economic terms, including, without limitation, interest rate,
repayment terms, maturity date and financial covenants, or otherwise adversely
affect Borrower’s rights under the Loan Documents.

13.2 Prohibition of Assignments by Borrower.

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. It is understood and agreed than
consummation of the Vantage Merger shall not constitute an assignment of this
Agreement for purposes of the foregoing.

13.3 Successors and Assigns.

Subject to the foregoing restrictions on transfer and assignment contained in
this Article XIII, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

ARTICLE XIV

TIME OF THE ESSENCE

14.1 Time is of the Essence.

Borrower agrees that time is of the essence under this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE XV

EVENTS OF DEFAULT

15.1 Events of Default.

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

(a) Failure of Borrower (i) (A) to make any payment of principal or interest
within 5 days of when due, or (B) to observe or perform any of the other
covenants or conditions by Borrower to be performed under the terms of this
Agreement or any other Loan Document concerning the payment of money other than
principal and interest, for a period of fifteen (15) days after written notice
from Lender that the same is due and payable; or (ii) for a period of thirty
(30) days after written notice from Lender, to observe or perform any
non-monetary covenant or condition contained in this Agreement or any other Loan
Documents; provided that if any such failure concerns a non-monetary covenant or
condition covered by Sections 11.9, 11.10, 11.11, 11.12, or 11.13, or is
otherwise susceptible to cure and cannot reasonably be cured within said thirty
(30) day period, then Borrower shall have an additional sixty (60) day period to
cure such failure and no Event of Default shall be deemed to exist hereunder so
long as Borrower commences such cure within the initial thirty (30) day period
and diligently and in good faith pursues such cure to completion within such
resulting ninety (90) day period from the date of Lender’s notice; and provided
further that if a different notice or grace period is specified under any other
subsection of this Section 15.1 with respect to a particular breach, the
specific provision shall control.

(b) Any assignment in violation of Section 13.2.

(c) If any warranty, representation, statement, report or certificate made now
or hereafter by Borrower or its Subsidiaries is untrue or incorrect at the time
made or delivered, provided that if such breach is reasonably susceptible of
cure, then no Event of Default shall exist so long as Borrower cures said breach
(i) within the notice and cure period provided in (a)(i) above for a breach that
can be cured by the payment of money or (ii) within the notice and cure period
provided in (a)(ii) above for any other breach.

(d) Borrower or its Subsidiaries shall commence a voluntary case concerning
Borrower or such Subsidiary under the Bankruptcy Code; or an involuntary
proceeding is commenced against Borrower or its Subsidiaries under the
Bankruptcy Code and relief is ordered against Borrower, or the petition is
controverted but not dismissed or stayed within sixty (60) days after the
commencement of the case, or a custodian (as defined in the Bankruptcy Code) is
appointed for or takes charge of all or substantially all of the property of
Borrower or its Subsidiaries; or the Borrower or any of its Subsidiaries
commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or its Subsidiaries; or there is commenced against Borrower or
its Subsidiaries any such proceeding which remains undismissed or unstayed for a
period of sixty (60) days; or the Borrower or its Subsidiaries fails to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding, or any order of relief or other order approving any such case
or proceeding is entered; or the Borrower or its Subsidiaries by any act or
failure to act indicates its consent to, approval of, or acquiescence in any
such case or proceeding or the appointment of any custodian or the like of or
for it for any substantial part of its property or suffers any such appointment
to continue undischarged or unstayed for a period of sixty (60) days.

 

32



--------------------------------------------------------------------------------

(e) Borrower or its Subsidiaries shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or its Subsidiaries are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

(f) One or more final, non-appealable judgments are entered (i) against Borrower
in amounts aggregating in excess of $500,000 or (ii) against any of Borrower’s
Subsidiaries in amounts aggregating in excess of $500,000, and said judgments
are not stayed or bonded over within thirty (30) days after entry.

(g) If Borrower shall fail to pay any Indebtedness or is in default under any
agreement with Lender or any other party (other than a failure or default for
which Borrower’s maximum liability does not exceed $500,000) and such failure or
default has not been waived and continues after any applicable grace period
specified in the instrument or agreement relating thereto.

(h) If a Material Adverse Change occurs with respect to Borrower or any of its
Subsidiaries.

(i) The failure at any time of a Lien created under any Security Document to be
a valid first Lien upon the Collateral described therein.

(j) Reserved.

(k) A Change of Control shall occur, other than as a result of the Vantage
Merger or the Bank Merger.

(l) Reserved.

(m) The occurrence of any other event or circumstance denominated as an Event of
Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.

(n) Reserved.

(o) If (i) any Bank Regulatory Authority or other Governmental Authority having
regulatory authority over the Borrower or any Subsidiary of Borrower shall
impose any restriction on the Borrower or such Subsidiary with respect to the
payment of dividends from any such Subsidiary to the Borrower, (ii) any Bank
shall cease for any reason to be an insured bank under the FDIA, (iii) the FDIC
or any other Governmental Authority shall issue a cease and desist order to take
other action of a disciplinary or remedial nature against the Borrower or any
Subsidiary and such order or other action could reasonably be expected to result
in a Material Adverse Change or there shall occur with respect to any Subsidiary
any event that is grounds for the required submission of a capital restoration
plan under 12 U.S.C. § 1831o(e)(2) and the regulations thereunder, or (iv) the
Borrower or any Subsidiary shall enter into a written supervisory or similar
agreement with any Bank Regulatory Authority or other Governmental Authority for
any reason, but only to the extent that such supervisory or similar agreement
would result in a Material Adverse Change with respect to such Subsidiary or the
Borrower.

 

33



--------------------------------------------------------------------------------

(p) Without limiting the generality of Section 15.1(o), the appointment of a
conservator or receiver for any Subsidiary of Borrower that is an “insured
depository institution” as defined in the FDIA (12 U.S.C. § 1813(c)(2)), by any
“appropriate Federal banking agency” as defined in the FDIA (12 U.S.C.
§ 1813(q)), by any state supervisory agency or by the FDIC or any successor
thereto pursuant to the FDIA; or the organization of a bridge bank to purchase
assets and assume liabilities of such Subsidiary pursuant to the FDIA; or the
provision of any form of assistance to any such Subsidiary by the FDIC pursuant
to the FDIA or other Governmental Authority.

(q) The Borrower shall cease to be a bank holding company.

(r) The subordination provisions related to any Subordinated Indebtedness shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Loans, for any reason shall not have the priority
contemplated by this Agreement or any such subordination provisions.

ARTICLE XVI

LENDER’S REMEDIES IN EVENT OF DEFAULT

16.1 Remedies Conferred Upon Lender.

Upon the occurrence of any Event of Default, Lender may, without notice, pursue
any one or more of the following remedies concurrently or successively, it being
the intent hereof that none of such remedies shall be to the exclusion of any
other:

 

(a) Enforce any Liens or security interests under the Security Documents;

 

(b) Declare the Note to be immediately due and payable;

 

(c) Use and apply any monies or letters of credit deposited by Borrower with
Lender, regardless of the purposes for which the same was deposited, to cure any
such default or to apply on account of any indebtedness under this Agreement
which is due and owing to Lender;

 

(d) Terminate the Commitment or declare the Obligations or any part thereof to
be immediately due and payable, or both, and the same shall thereupon become
immediately due and payable, without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower.

 

(e) Exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law.

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 15.1(d), (e), (o), (p) or (q) with respect to Borrower or the Bank, the
Commitment shall automatically terminate and all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower, all of which are hereby expressly
waived by Borrower.

 

34



--------------------------------------------------------------------------------

In addition to the foregoing, if any Event of Default shall occur and be
continuing, Lender may exercise all rights and remedies available to it in law
or in equity, under the Loan Documents, or otherwise.

ARTICLE XVII

GENERAL PROVISIONS

17.1 Captions.

The captions and headings of various Articles, Sections and subsections of this
Agreement and Schedules and Exhibits pertaining hereto are for convenience only
and are not to be considered as defining or limiting in any way the scope or
intent of the provisions hereof.

17.2 Modification; Waiver.

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

17.3 Authorized Representative.

Borrower hereby appoints David B. Therit as its Authorized Representative for
purposes of dealing with Lender on behalf of Borrower in respect of any and all
matters in connection with this Agreement, the other Loan Documents, and the
Loan. The Authorized Representative shall have the power, in his discretion, to
give and receive all notices, monies, approvals, and other documents and
instruments, and to take any other action on behalf of Borrower. All actions by
the Authorized Representative shall be final and binding on Borrower. Lender may
rely on the authority given to the Authorized Representative until actual
receipt by Lender of a duly authorized resolution substituting a different
person as the Authorized Representative. No more than one person shall serve as
Authorized Representative at any given time.

17.4 Governing Law.

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

17.5 Acquiescence Not to Constitute Waiver of Lender’s Requirements.

Each and every covenant, condition, Default and Event of Default for the benefit
of Lender contained in this Agreement may be waived by Lender, provided,
however, that to the extent that Lender may have acquiesced in any noncompliance
with any conditions precedent to the Opening of the Loan or to any subsequent
disbursement of Loan proceeds, such acquiescence shall not be deemed to
constitute a waiver by Lender of such requirements with respect to any future
disbursements of Loan proceeds.

17.6 Disclaimer by Lender.

This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable for any debts or claims accruing in favor
of any such parties against Borrower or others. Lender, by making the Loan or
taking any action pursuant to any of the Loan Documents, shall not be deemed a
partner or a joint venturer with Borrower or fiduciary of Borrower. No payment
of funds directly to a contractor or subcontractor or provider of services shall
be deemed to create any third-party beneficiary status or recognition of same by
the Lender.

 

35



--------------------------------------------------------------------------------

17.7 Partial Invalidity; Severability.

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by Law.

17.8 Definitions Include Amendments.

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of Lender. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

17.9 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

17.10 Entire Agreement.

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

17.11 Waiver of Damages.

In no event shall Lender be liable to Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and Borrower waives all claims for punitive, exemplary or
consequential damages.

17.12 Claims Against Lender.

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Lender within three (3) months after Borrower
first had knowledge of the occurrence of the event which Borrower alleges gave
rise to such claim and Lender does not remedy or cure the default, if any there
be, promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as aforesaid. Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrower with regard to the Loan.

 

36



--------------------------------------------------------------------------------

17.13 Jurisdiction.

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF DALLAS, COUNTY OF DALLAS
AND STATE OF TEXAS, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY TEXAS
STATE OR UNITED STATES COURT SITTING IN THE CITY OF DALLAS AND COUNTY OF DALLAS
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY,
SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED.

17.14 Set-Offs.

Subject to the provisions of Section 10.8, after the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably authorizes and
directs Lender from time to time to charge Borrower’s accounts and deposits with
Lender (or its Affiliates), and to pay over to Lender an amount equal to any
amounts from time to time due and payable to Lender hereunder, under the Note or
under any other Loan Document. Borrower hereby grants to Lender a security
interest in and to all such accounts and deposits maintained by the Borrower
with Lender (or its Affiliates).

17.15 Lender’s Consent.

Wherever in this Agreement there is a requirement for Lender’s consent and/or a
document to be provided or an action taken “to the satisfaction of Lender”, it
is understood by such phrase that, except as expressly modified herein, Lender
shall exercise its consent, right or judgment in its sole discretion.

17.16 Notices.

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three (3) Business Days after mailing; (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service; or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

 

37



--------------------------------------------------------------------------------

If to Borrower:

VantageSouth Bancshares, Inc.,

3600 Glenwood Avenue, Suite 300,

Raleigh, North Carolina 27612

Attention:

Telephone: 404-420-4611

Facsimile: 404-230-0972

With a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention: Todd Eveson

Telephone: 919-781-4000

Facsimile: 919-781-4865

If to Lender:

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Matt Siekielski

Telephone: 972-934-4724

With a copy to:

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Joshua Bock

Telephone: 972-934-4700

Facsimile: 972-934-4785

With a copy to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Attention: Darrel Rice

Telephone: 214-651-5969

Facsimile: 214-200-0664

 

38



--------------------------------------------------------------------------------

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

17.17 Waiver of Jury Trial.

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17.18 No Oral Agreements.

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Signature page follows.]

 

39



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

BORROWER: VANTAGESOUTH BANCSHARES, INC. By:   /s/ Terry S. Earley Name:   Terry
S. Earley Title:   Executive Vice President and Chief Financial Officer

 

LENDER: NEXBANK SSB By:   /s/ Matt Siekielski Name:   Matt Siekielski Title:  
Chief Operating Officer

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Compliance

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attn: [•]

 

Re: Loan Agreement dated as of July 2, 2014 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Agreement”), between VANTAGESOUTH
BANCSHARES, INC. (“Borrower”) and NEXBANK SSB (“Lender”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, the undersigned, being the
Authorized Representative designated in the Agreement, hereby certifies to the
Lender that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below, with respect to the
Borrower and the Bank are true, correct and complete in all material respects as
of the last day of the fiscal periods subject to the financial statements and
associated covenants being delivered to the Lender pursuant to the Agreement
together with this Certificate (such statements the “Financial Statements” and
the periods covered thereby the “reporting period”) and for such reporting
periods.

The undersigned hereby further certifies to the Lender that:

1. Borrower’s Compliance with Financial Covenants. As shown below, the Borrower
or the Bank, as applicable, is in full compliance with the Financial Covenants
contained in the Agreement. All covenants are expressed as a percentage.

[Note to preparer. The following Financial Covenants are provided as
illustration. The actual Financial Covenants must be obtained from the
Agreement]

 

A. Covenant: Fixed Charge Coverage Ratio of less than 1.5 to 1.0 tested
quarterly

Calculation:

Fixed Charge Coverage Ratio = EBIDA / Fixed Charges

Fixed Charge Coverage Ratio of              for period ending
                    .

 

2



--------------------------------------------------------------------------------

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

 

B. Covenant: Leverage Ratio of not less than 7% tested quarterly

Calculation:

Leverage Ratio = Tier 1 Capital / Average Total Assets

 

Leverage Ratio of                     for period ending                     .

  

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

2. Bank’s Compliance with Financial Covenants. As shown below, the Bank is in
full compliance with the Financial Covenants contained in the Agreement. All
covenants are expressed as a percentage.

[Note to preparer. The following Financial Covenants are provided as
illustration. The actual Financial Covenants must be obtained from the
Agreement]

 

A. Covenant: Classified Assets to Tier 1 Capital Ratio of no greater than 50%
tested quarterly

Calculation:

Classified Assets to Tier 1 Capital Ratio = Classified Assets / (Tier 1 Capital
+ Allowance for Loan and Lease Losses)

Classified Assets to Tier 1 Capital Ratio of                      for period
ending     .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

 

B. Covenant: Texas Ratio equal to or of less than 40% tested quarterly

Calculation:

Texas Ratio = (Total Non-Accrual Loans + Other Real Estate Owned of such Person
+ loans in default for 90 days or more) / ((Total Capital + unrealized losses
(gains) on securities + Allowance for Loan and Lease Losses) - (Intangible
Assets))

Texas Ratio of                      for period ending                     .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

 

2



--------------------------------------------------------------------------------

C. Covenant: Leverage Ratio of not less than 8% tested quarterly

Calculation:

Leverage Ratio = Tier 1 Capital / Average Total Assets

Leverage Ratio of                      for period ending                     .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

 

D. Covenant: Total Risk-Based Capital Ratio of 12% or greater tested quarterly

Calculation:

Total Risk-Based Capital Ratio = (Tier 1 Capital + Tier 2 Capital) / Total
Risk-Weighted Assets

Total Risk-Based Capital Ratio of                      for period ending
                    .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)

                       

 

E. Covenant: Bank shall at all times maintain the Depository Account

Borrower has the Depository Account for period ending                     .

 

Compliance? (Yes or No)

                       

3. Review of Condition. The undersigned has reviewed the terms of the Loan
Documents, including, but not limited to, the representations and warranties of
the Borrower set forth in the Loan Documents and the covenants of the Borrower
set forth in the Loan Documents, and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the transactions and condition
of the Borrower through the reporting periods.

4. Representations and Warranties. The representations and warranties of the
Borrower contained in the Loan Documents, including those contained in the
Agreement, are true and accurate in all material respects as of the date hereof
and were true and accurate in all material respects at all times during the
reporting period except as expressly noted on Schedule A hereto.

5. Covenants. During the reporting period, the Borrower observed and performed
all of the respective covenants and other agreements under the Loan Documents,
and satisfied each of the conditions contained therein to be observed, performed
or satisfied by the Borrower, except as expressly noted on Schedule A hereto.

 

3



--------------------------------------------------------------------------------

6. No Event of Default. No Event of Default exists as of the date hereof or
existed at any time during the reporting period, except as expressly noted on
Schedule A hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this
             day of             .

 

[•] By:  

 

  Authorized Representative

 

4



--------------------------------------------------------------------------------

EXHIBIT B

Yadkin Financial Corporation Consent Letter

[See attached]

 

5



--------------------------------------------------------------------------------

SCHEDULE 11.1(b)

Indebtedness

Subordinated notes due 2023

Face amount: $38,050,000

Interest rate: fixed at 7.625%

Maturity: August 2023

Junior subordinated debt to unconsolidated trust due 2033 (“Trups”)

Face amount: $8,000,000

Interest rate: 3mo Libor + 3.10%

Maturity: October 7, 2033

 

6



--------------------------------------------------------------------------------

SCHEDULE 11.2(b)

Liens

None

 

                    

 

7



--------------------------------------------------------------------------------

SCHEDULE 11.8

Restrictive Agreements

None

 

8